DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3, 6-10, 13-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 22 of U.S. Patent No. 10,681,205 in view of Canzoneri, U.S. Patent Application Publication 2018/0218120 (hereinafter Canzoneri).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,681,205 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 12 of U.S. Patent No. 10,681,205:

Pending Application 17/180,108
U.S. Patent No. 10,681,205
“A computing device, comprising:”
“A mobile device, comprising:”
“a display panel;”

“one or more physical interfaces adjacent to the display panel, the one or more physical interfaces being configured to enter a code in a first state, and at least one physical interface being configured to control a corresponding different operation of the computing device in a second state, the first state and the second state are different states; and”
“a housing; one or more physical volume control buttons that are on the housing; ... wherein: the one or more physical volume control buttons are configured to control a volume of the mobile device in an unlocked state and unlock the mobile device in a lock state;”
“a processor in communication with the one or more physical interfaces, the processor configured to:”
“a processor, within the housing, configured to:”
“detect two or more inputs applied to the one or more physical interfaces,”
“detect two or more user actions of tactile input being applied to the one or more physical volume control buttons of the mobile device,”
“determine validity of the detected two or more inputs in response to entry of the code via the one or more physical interfaces, and”
“determine whether the detected two or more user actions of tactile input are valid based on a stored code sequence,”
“in response to determining the validity of the detected inputs, enable access to at least one functionality of the computing device.”
“in response to determining that the detected two or more user actions of tactile input are valid, change a state of the mobile device from the lock state to the unlocked state to enable the use of the at least one functionality of the mobile device.”


	Claim 1 of the instant application 17/180,108 encompass the same subject matter as claim 12 of U.S. Patent No. 10,681,205, except the instant application recites “a display panel;”.  Canzoneri discloses this limitation (a smartphone comprises a touch screen interface, according to [0047], Fig. 2 [element 92]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of U.S. Patent No. 10,681,205 with Canzoneri to arrive at claim 1 of the instant application in order to facilitate the management of information on a smartphone (Canzoneri:  [0006]).
	A similar analysis applies to independent claims 8 and 15 of the instant application.
	Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are not identical to any of the claims of U.S. Patent No. 10,681,205, but recite subject matter that is disclosed in Canzoneri (as outlined in the prior art rejection below). 

4.	Claims 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 22 of U.S. Patent No. 10,681,205 in view of Tachigi et al., U.S. Patent Application Publication 2017/0161013 (hereinafter Tachigi).
	Claims 4, 11, and 18 are not identical to any of the claims of U.S. Patent No. 10,681,205, but recite subject matter that is disclosed in Tachigi (as outlined in the prior art rejection below).

5.	Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 22 of U.S. Patent No. 10,681,205 in view of Hicks et al., U.S. Patent Application Publication 2014/0253461 (hereinafter Hicks).
	Claims 5, 12, and 19 are not identical to any of the claims of U.S. Patent No. 10,681,205, but recite subject matter that is disclosed in Hicks (as outlined in the prior art rejection below).

6.	Claims 1-3, 6-10, 13-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,972,601 in view of Canzoneri.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,972,601 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 8 of U.S. Patent No. 10,972,601:

Pending Application 17/180,108
U.S. Patent No. 10,972,601
“A computing device, comprising:”
“A computing device, comprising:”
“a display panel;”

“one or more physical interfaces adjacent to the display panel, the one or more physical interfaces being configured to enter a code in a first state, and at least one physical interface being configured to control a corresponding different operation of the computing device in a second state, the first state and the second state are different states; and”
“a housing; ... one or more physical volume control buttons of the housing; ... wherein: the one or more physical volume control buttons are configured to enter a pin code in a first state and control a volume of the speaker in a second state,”
“a processor in communication with the one or more physical interfaces, the processor configured to:”
“and a processor, within the housing, configured to:”
“detect two or more inputs applied to the one or more physical interfaces,”
“detect two or more user actions of tactile input applied to only one or more physical volume control buttons of the housing,”
“determine validity of the detected two or more inputs in response to entry of the code via the one or more physical interfaces, and”
“determine that the detected two or more user actions of the tactile input are valid based on a pin code sequence,”
“in response to determining the validity of the detected inputs, enable access to at least one functionality of the computing device.”
“in response to determining that the detected user actions are valid, enable access to at least one functionality of the computing device.”


	Claim 1 of the instant application 17/180,108 encompass the same subject matter as claim 12 of U.S. Patent No. 10,972,601, except the instant application recites “a display panel;”.  Canzoneri discloses this limitation (a smartphone comprises a touch screen interface, according to [0047], Fig. 2 [element 92]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of U.S. Patent No. 10,972,601 with Canzoneri to arrive at claim 1 of the instant application in order to facilitate the management of information on a smartphone (Canzoneri:  [0006]).
A similar analysis applies to independent claims 8 and 15 of the instant application.
	Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are not identical to any of the claims of U.S. Patent No. 10,972,601, but recite subject matter that is disclosed in Canzoneri (as outlined in the prior art rejection below). 

7.	Claims 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,972,601 in view of Tachigi.
	Claims 4, 11, and 18 are not identical to any of the claims of U.S. Patent No. 10,972,601, but recite subject matter that is disclosed in Tachigi (as outlined in the prior art rejection below).

8.	Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,972,601 in view of Hicks.
	Claims 5, 12, and 19 are not identical to any of the claims of U.S. Patent No. 10,972,601, but recite subject matter that is disclosed in Hicks (as outlined in the prior art rejection below).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canzoneri.
	Regarding claim 1, Canzoneri discloses a computing device (disclosed is a smartphone, according to [0044], [0057], [0059], Figs. 2 and 4 [element 10]), comprising: 
	a display panel (the smartphone comprises a touch screen interface, according to [0047], Fig. 2 [element 92]); 
	one or more physical interfaces adjacent to the display panel, the one or more physical interfaces being configured to enter a code in a first state, and at least one physical interface being configured to control a corresponding different operation of the computing device in a second state, the first state and the second state are different states (the smartphone comprises a power button, a volume button, and a volume down button [“one or more physical interfaces”], which can be pressed in various combinations [“code”] when the smartphone is turned on and locked [“first state”], according to [0059], [0061], whereby a power button, by definition, turns a device on if pressed while said device is turned off [“second state”], which is a distinct state from the device being turned on and locked, and volume buttons, by definition, are for controlling the volume of media that can be played and calls that can be made while the device is in an unlocked state [“second state”], which is a distinct state from the device being turned on and locked); and 
	a processor in communication with the one or more physical interfaces (the smartphone comprises a processor that controls the operations of said smartphone and that is in communication with the various interfaces of said smartphone, according to [0046]-[0047], [0059], Fig. 2 [element 70]), the processor configured to: 
	detect two or more inputs applied to the one or more physical interfaces (a user input in the form of a triple click of the smartphone’s power button, or a press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, is detected, according to [0059]),
	determine validity of the detected two or more inputs in response to entry of the code via the one or more physical interfaces (input in the form of either of the triple click of the smartphone’s power button, or the press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, results in medical information being made available, and either input sequence is therefore determined to be valid when entered, according to [0059]), and 
	in response to determining the validity of the detected inputs, enable access to at least one functionality of the computing device (access to medical information is enabled [“enable access to at least one functionality of the computing device”] when either of the aforementioned input sequences is detected, according to [0059]).
	Regarding claim 8, Canzoneri discloses a method (disclosed is a method for unlocking a smartphone, according to [0059]), comprising: 
	detecting, by a computing device in a first state, two or more inputs applied to one or more physical interfaces adjacent to a display panel of the computing device, each physical interface is configured to control a corresponding different operation of the computing device in a second state (the smartphone comprises a power button, a volume button, and a volume down button [“one or more physical interfaces”], which can be pressed in various combinations when the smartphone is turned on and locked [“first state”], according to [0059], [0061], whereby a power button, by definition, turns a device on if pressed while said device is turned off [“second state”], which is a distinct state from the device being turned on and locked, and volume buttons, by definition, are for controlling the volume of media that can be played and calls that can be made while the device is in an unlocked state [“second state”], which is a distinct state from the device being turned on and locked, whereby a user input in the form of a triple click of the smartphone’s power button, or a press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, is detected, according to [0059]); 
	determining, by the computing device, validity of the detected two or more inputs in response to entry of the code via the one or more physical interfaces (input in the form of either of the triple click of the smartphone’s power button, or the press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, results in medical information being made available, and either input sequence is therefore determined to be valid when entered, according to [0059]), and 
	in response to determining the validity of the detected inputs, enabling, by the computing device, access to at least one functionality of the computing device (access to medical information is enabled [“enable access to at least one functionality of the computing device”] when either of the aforementioned input sequences is detected, according to [0059]).
	Regarding claim 15, Canzoneri discloses a computing device having at least one functionality with controlled access (disclosed is a smartphone having controlled access functionality, according to [0059]), the computing device comprising: 
	a touch-sensitive user interface (the smartphone comprises a touch screen interface, according to [0047], Fig. 2 [element 92]); 
	one or more physical interfaces being adjacent to and different from the touch-sensitive user interface, the one or more physical interfaces being configured to, in a first state, enter a code and, in a second state, control a corresponding different operation of the computing device, the first state and the second state are different states (the smartphone comprises a power button, a volume button, and a volume down button [“one or more physical interfaces”], which can be pressed in various combinations [“code”] when the smartphone is turned on and locked [“first state”], according to [0059], [0061], whereby a power button, by definition, turns a device on if pressed while said device is turned off [“second state”], which is a distinct state from the device being turned on and locked, and volume buttons, by definition, are for controlling the volume of media that can be played and calls that can be made while the device is in an unlocked state [“second state”], which is a distinct state from the device being turned on and locked) and 
	a processor in communication with the one or more physical interfaces and the touch-sensitive user interface (the smartphone comprises a processor that controls the operations of said smartphone and that is in communication with the various interfaces of said smartphone, according to [0046]-[0047], [0059], Fig. 2 [element 70]), the processor configured to: 
	detect two or more inputs applied to the one or more physical interfaces (a user input in the form of a triple click of the smartphone’s power button, or a press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, is detected, according to [0059]),
	determine validity of the detected two or more inputs in response to entry of the code via the one or more physical interfaces (input in the form of either of the triple click of the smartphone’s power button, or the press of the smartphone’s power button followed by a simultaneous press of the smartphone’s volume up and volume down buttons, results in medical information being made available, and either input sequence is therefore determined to be valid when entered, according to [0059]), and 
	in response to determining the validity of the detected inputs, enable access to at least one functionality of the computing device (access to medical information is enabled [“enable access to at least one functionality of the computing device”] when either of the aforementioned input sequences is detected, according to [0059]).
	Regarding claim 2, Canzoneri discloses the computing device according to claim 1, wherein the first state is a locked state to the at least one functionality of the computing device, the second state is an unlocked state of the computing device, and the code initiates a change of state of the computing device from the locked state to the unlocked state (the smartphone is initially locked such that the medical information is not available, and one of the valid physical key codes transitions said smartphone to being unlocked such that said medical information is available, according to [0059]).
	Regarding claim 3, Canzoneri discloses the computing device according to claim 2, wherein the processor is further configured to: in the first state, alternately detect an entry of: a passcode entered using the display panel, a user's face using a facial recognition scan, a user's fingerprint using a fingerprint scan, or a user's biometric using a biometric scan; determine validity of the detected entry; in response to the determined validity of the detected entry, initiate the change of state of the computing device from the locked state to the unlocked state (a fingerprint may be used to change the smartphone from locked to unlocked, according to [0059]).
	Regarding claim 6, Canzoneri discloses the computing device according to claim 1, wherein each input of the two or more inputs is a user action; and the processor is further configured to store in memory the code as a sequence of entered user actions using the one or more physical interfaces (a user presses the button(s) to unlock the smartphone (whereby the valid code(s) is necessarily stored in a memory accessible to the processor), according to [0059]).
	Regarding claim 7, Canzoneri discloses the computing device according to claim 1, further comprising a housing, wherein the display panel and the one or more physical interfaces are housed by the housing and the two or more inputs are entered without use of the display panel (the smartphone comprises a housing that houses the components of the smartphone, according to Fig. 4, whereby the power and volume inputs are buttons, according to [0059]).
	Claim 9 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 10 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.
	Claim 13 does not differ substantively from claim 6, and is therefore rejected on the same grounds as claim 6.
	Claim 14 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.
	Claim 16 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 17 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.
	Claim 20 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canzoneri as applied to claims 1, 8, and 15, in view of Tachigi.
Regarding claim 4, Canzoneri discloses all the limitations of claim 1.  
Canzoneri does not expressly disclose that the control of the corresponding different operation performed by the one or more of physical interfaces is disabled during the first state.
Tachigi discloses that the control of the corresponding different operation performed by the one or more of physical interfaces is disabled during the first state (when the volume key of a transceiver is operated while said transceiver is in a locked state, the volume does not change until after said transceiver has left the locked state, according to [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canzoneri with Tachigi such that the control of the corresponding different operation performed by the one or more of physical interfaces is disabled during the first state.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent the inadvertent changing of a device’s volume.
Claims 11 and 18 do not differ substantively from claim 4, and are therefore rejected on the same grounds as claim 4.

16.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canzoneri as applied to claims 1, 8, and 15, in view of Hicks.
Regarding claim 5, Canzoneri discloses all the limitations of claim 1.  
Canzoneri does not expressly disclose that the display panel comprises a touch screen, the touch screen is turned off in the first state.
Hicks discloses that the display panel comprises a touch screen, the touch screen is turned off in the first state (a device comprises a display in the form of a touch screen, which is turned off when said device is locked, according to [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canzoneri with Hicks such that the display panel comprises a touch screen, the touch screen is turned off in the first state.
One of ordinary skill in the art would have been motivated to make this modification in order to conserve power (Hicks:  [0022], [0032]).
Claims 12 and 19 do not differ substantively from claim 5, and are therefore rejected on the same grounds as claim 5.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645